DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 02/14/2022 has been entered and made of record. 
Rejections under 35 USC 112 first paragraph of claims 7, 8 , 12 and 15 are maintained.
Rejections under 35 USC 112 second paragraph of claims 1-13 and 15 are maintained.
Double patenting rejection is maintained.

Response to Arguments
Applicant's arguments filed on 02/14/2022 have been fully considered but they are not persuasive.
The claim rejections have been update to fully reflect the newly amended claim language. Examiner finds the existing art to teach the claim limitations. See detailed analysis below.
Applicant appears to argue that Johnson does not teach imaging without the use of a contrast agent. Examiner disagrees and notes Johnson teaches tissue differentiation using dual-energy CT without the use of any contrast agent. Johnson, Abstract, right column, teaches using either a contrast agent or collagen tissue as a means for differentiation, “Image post-processing with three-material decomposition was applied to differentiate iodine or collagen from other tissue.” Pg. 1512, paragraph spanning left and right columns, Another aim is to differentiate body tissues without the application of contrast media. However, as these mainly consist of the atoms hydrogen, carbon, nitrogen and oxygen, which show very similar of X-ray attenuation behavior at different photon energies, differentiation remains a rather ambitious aim [16]. With collagen we observed in initial experiments that a differentiation may be possible, presumably due to the densely packed hydroxylysin and hydroxyprolin in the side chains of the collagen molecule.” Pg. 1515, left column, 2 “The results of material decomposition for collagen detection is shown in Fig. 7. The tendons of the wrist can be differentiated clearly in this unenhanced scan,” that is, no enhancement with contrast agent. Pg. 1515, Fig 7 description, “Volume-rendered image of the averaged images in the bone window and the tendons extracted by three-material decomposition for collagen vs. water and soft tissue,” that is, the Figure 7 description also explicitly again teaches that no iodine is used as it is for the other three-material decompositions which include iodine as a decomposition material. Pg. 1516, left column, last paragraph again describes the utility of collagen-based differentiation.
Regarding arguments directed to claims 16 and 21 Applicant has cited sections of the Seppi reference that do not appear to be relevant here, such as passages related to Seppi's image subtraction, its source rotation and its patient tracking. Applicant appears to point to various sections of Seppi that disclose other features besides the phase based gating that is clearly disclosed at ¶ 0027. The fact that Seppi performs subtraction of one image from another, or performs retrospective synchronization in a different part of the disclosure does not preclude Seppi from teaching the claims here. Examiner notes that Seppi teaches dual-energy imaging over a series of multiple phases (in multiple different ways) in order to produce a three-dimensional model. Examiner points Applicant to Seppi ¶ 0027 which teaches synchronizing gating based on physiological event “motion signal representative of a physiological movement of the patient 16 can be used to predictively gate an operation of the x-ray source assembly 20 such that image data can be generated at prescribed phase(s) or prescribed amplitude range(s) of a physiological cycle.” Further, ¶ 0030 and 0035 teach acquiring first and second image data at a first and second power levels at first and second phases, based on a segregation of time. Examiner finds that Applicant has not explained how the Seppi reference is deficient here.  


Regarding claim 21 Applicant argues that Seppi fails to teach the claim language due to its teaching of contrast agent imaging, pointing to various details in Seppi that are not included in claim 21. The fact that Seppi performs contrast agent imaging and  subtraction of one image from another does not preclude Seppi from teaching the claims here. Examiner notes that Seppi teaches dual-energy imaging which differentiates features based on attenuation differences in the dual energy images. Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to exploit a difference in attenuation between the two power levels. ¶ 0035 further describes how this attenuation difference is used in imaging. The fact that this discrimination is based on injection of a contrast agent does not preclude the art from reading on the claim limitations here. Contrast agent imaging, such as in Seppi, is designed to allow the contrast agent to perfuse into the vasculature in order to enable differentiation between various areas of tissue where the contrast agent has travelled to from other areas of tissue (absent contrast agent) within the patient. This is possible due to the contrast agent creating differences in attenuation in tissue based on where the contrast agent is located. Therefore, language requiring reconstructing a model based on image data from x-rays at different power levels having a different attenuations within a subject is taught by a technique employing a contrast agent to create that attenuation difference.
Regarding rejection under 35 USC 112 first paragraph, Examiner notes that claim 15 introduces new subject matter which is not supported by the original disclosure: The original filing in the parent of this Continuation did not disclose ‘interpolating between the acquired first image data and the second image data to reconstruct the single three-dimensional model that may be separated by a determined amount of movement of the single x-ray tube.’ It simply discloses “various interpolation techniques can be used to generate the model based on the amount of movement” between the two differently powered images (¶ 0035). There is no disclosure that this amount of movement is determined and no support for whether the interpolation is based on an amount of movement that is determined or undetermined. Examiner notes that the specific amount of movement may not need to be determined. 
Regarding rejection under 35 USC 112 first paragraph of claims of 7, 8 and 12, Examiner notes that (claim 1) requires non-contrast enhanced imaging. However, the Specification only contains limited support for such imaging and none of the few mentions of non-contrast-enhanced imaging (i.e., based on attenuation of tissue) is accompanied by discussion of venous or arterial (vasculature) modeling. Similarly none is accompanied by imaging phases of a subject. Vasculature and subject phase imaging is clearly tied to contrast enhanced imaging in the Specification. For example, each mention of reconstructing a vasculature model in the specification is accompanied by discussion of contrast imaging. It is clear that the specification lacks written description for a process of non-contrast-enhanced vasculature or phase imaging. 
Claims 7, 8 and 12 require differentiation of vasculature from surrounding tissue on the basis of the different attenuations of the tissues, i.e., non-contrast enhanced imaging (claim 8) or require phase-based imaging (7, 8 and 12).
Differentiation of vasculature from surrounding tissue is clearly disclosed. For
 example, ¶ 0031 notes, “Switching between the power source A 104 and the power
 source B 106 can allow for determination of different types of material properties (e.g.
 hard or soft anatomy).” ¶ 0025 notes that this can be differentiating soft tissue (muscle
There is no support though for non-contrast-enhanced differentiation of soft vs hard tissue which results in a reconstruction of a vasculature model. 
	In response to Applicant’s arguments, Examiner notes that the term “comprising” in the preamble allows that other elements may be added besides the ones mentioned by the claim. It does not allow the claim to mix and match limitations from separate embodiments to build claim requirements that are not supported by the Specification. Claims 7, 8 and 12 require using the imaging acquired without the use of contrast agent to perform tasks that can only be performed with the use of contrast agent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,769,912 and 
Regarding claim 1, 9,769,912 discloses a method of acquiring image data with an imaging system (claim 1), comprising: 
providing a first power source to power a single x-ray source tube with a first power characteristic to emit x-rays to acquire a first image data relative to a first selected position for acquisition of a first image data; (claim 1)
providing a second power source to power the single x-ray source tube with a second power characteristic different from the first power characteristic to emit x-rays to acquire a second image data relative to the first selected position; (claim 1)
providing a moving system to move the single x-ray source tube during the acquisition of the first image data and the second image data; and (claim 1)
providing a processor to execute instructions to reconstruct a single three-dimensional model of at least a portion of a subject based on the acquired first image data and the second image data; (claim 1)
wherein the first power characteristic is selected to be at least one of a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA; (claim 1)
wherein the second power characteristic is selected to be at least one of a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage (claim 1)

Remaining claims are rejected similarly as are those of US Pat. No. 9,807,860.

Claims 1-13 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/797,429 and claims 1-20 of 15/823,031. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 15/823,031 discloses a method of acquiring image data with an imaging system (claim 1), comprising: 
providing a first power source to power a single x-ray source tube with a first power characteristic to emit x-rays to acquire a first image data relative to a first selected position for acquisition of a first image data; (claim 1)
providing a second power source to power the single x-ray source tube with a second power characteristic different from the first power characteristic to emit x-rays to acquire a second image data relative to the first selected position; (claim 1)
providing a moving system to move the single x-ray source tube during the acquisition of the first image data and the second image data; and providing a processor to execute instructions to reconstruct a single three-dimensional model of at least a portion of a subject based on the acquired first image data and the second image data; (claim 1)

wherein the second power characteristic is selected to be at least one of a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage. (claim 1)
Remaining claims are rejected similarly as are those of US Pat. No. 15/797,429.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
In particular, claim 15 introduces new subject matter which is not supported by the original disclosure: The original filing in the parent of this Continuation did not disclose ‘interpolating between the acquired first image data and the second image data  to reconstruct the single three-dimensional model that may be separated by a determined amount of movement of the single x-ray tube.’ It simply discloses “various interpolation techniques can be used to generate the model based on the amount of movement” between the two differently powered images (¶ 0035). There is no disclosure that this amount of movement is determined and no support for whether the interpolation is based on an amount of movement that is determined or undetermined. Examiner notes that the specific amount of movement may not need to be determined. Applicant is required to cancel the new matter in the reply to this Office Action.

Claims 7, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The parent claim of 7, 8 and 12, (claim 1) requires non-contrast enhanced imaging. However, the Specification only contains limited support for such imaging and 
Claims 7, 8 and 12 require differentiation of vasculature from surrounding tissue on the basis of the different attenuations of the tissues, i.e., non-contrast enhanced imaging (claim 8) or require phase-based imaging (7, 8 and 12).
Differentiation of vasculature from surrounding tissue is clearly disclosed. For
 example, ¶ 0031 notes, “Switching between the power source A 104 and the power
 source B 106 can allow for determination of different types of material properties (e.g.
 hard or soft anatomy).” ¶ 0025 notes that this can be differentiating soft tissue (muscle
 or vasculature) from hard tissue (bone). Further, ¶ 0033, 0034, and 0038 clearly disclose that contrast-imaging (with the use of a contrast agent) can be used to reconstruct a model of patient vasculature. There is no support though for non-contrast-enhanced differentiation of soft vs hard tissue which results in a reconstruction of a vasculature model. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 the following phrase is unclear, “wherein the first image data at the first power includes x-rays having a first attenuation with the first selected portion of the subject without a contrast agent." It is not clear whether the claims are requiring that the subject has no contrast agent, or alternatively, that the x-rays in the subject have a certain attenuation without a contrast agent (i.e., when not imaging a contrast agent or under KeV, for example)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 9, 15 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant) and Johnson (“Material differentiation by dual energy CT: initial experience”).
Regarding claim 1, Seppi discloses a method of acquiring image data with an imaging system (¶ 0026 teaches CT acquisition), comprising: 
providing a first power source to power a single x-ray source tube with a first power characteristic to emit x-rays to acquire a first image data relative to a first selected position for acquisition of a first image data of a subject; (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels.” Tube is taught at ¶ 0043.)
providing a second power source to power the single x-ray source tube with a second power characteristic different from the first power characteristic to emit x-rays to acquire a second image data relative to the first selected position of the subject; (As above, Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to acquire respective images.)
providing a moving system to move the single x-ray source tube relative to the subject during the acquisition of the first image data and the second image data; and (As above, pg. 3, ¶ 0030 teaches that the assembly rotates about the subject, ¶ 0043 teaches that this includes the tube.)

(ii) discriminate a first selected portion of the subject from a second selected portion of the subject within the single three-dimensional model due at least to the first image data acquired with the first power characteristic and the second image data acquired with the second power characteristic; (Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to exploit a difference in absorption between the two energy levels. ¶ 0035 further describes how this difference is used in discriminate selected portions of the subject.)
wherein the first image data at the first power includes x-rays having a first attenuation with the first selected portion of the subject and the second image data at the second power includes x-rays having a second attenuation with the second selected portion of the subject wherein the first attenuation is different than the second attenuation. (As above Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to exploit a difference in attenuation between the two power levels. ¶ 0035 further describes how this attenuation difference is used in imaging.)
Seppi does not expressly teach the remaining limitations. 
In the field of dual energy medical imaging Rappoport teaches the first power characteristic is selected to be at least one of a first voltage of about 40 kV to about 180 
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a power source according to the claimed specifications. One skilled in the art would have been motivated to include these previously chosen power specifications in order for the imaging to be compatible with the selected contrast agent. Further, Rappoport Pg. 3, ¶ 0036, “Some of the determining factors concerning what specific parameters to use may comprise radiation exposure, noise, type of contrast agent used, size of area to be scanned, and size of patient and so on.” The prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination.
In the field of dual-energy CT imaging Johnson teaches using different first and second attenuations of the tissue itself without a contrast agent. (Johnson teaches tissue differentiation using dual-energy CT without the use of any contrast agent. Johnson, Abstract, right column, teaches using either a contrast agent or collagen tissue as a means for differentiation, “Image post-processing with three-material or collagen from other tissue.” Pg. 1512, paragraph spanning left and right columns, Another aim is to differentiate body tissues without the application of contrast media. However, as these mainly consist of the atoms hydrogen, carbon, nitrogen and oxygen, which show very similar of X-ray attenuation behavior at different photon energies, differentiation remains a rather ambitious aim [16]. With collagen we observed in initial experiments that a differentiation may be possible, presumably due to the densely packed hydroxylysin and hydroxyprolin in the side chains of the collagen molecule.” Pg. 1515, left column, 2 “The results of material decomposition for collagen detection is shown in Fig. 7. The tendons of the wrist can be differentiated clearly in this unenhanced scan,” that is, no enhancement with contrast agent. Pg. 1515, Fig 7 description, “Volume-rendered image of the averaged images in the bone window and the tendons extracted by three-material decomposition for collagen vs. water and soft tissue,” that is, the Figure 7 description also explicitly again teaches that no iodine is used as it is for the other three-material decompositions which include iodine as a decomposition material. Pg. 1516, left column, last paragraph again describes the utility of collagen-based differentiation.)
It would have been obvious to one of ordinary skill in the art to have combined
 Seppi’s dual-energy CT system with Johnson which teaches unenhanced tissue
 differentiation using dual energy CT. The combination constitutes the repeatable and
 predictable result of simply applying Johnson’s teachings to differentiate tissues based
 on their own attenuation differences. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” 
Regarding claim 2, the above combination discloses the method of claim 1, further comprising: positioning the movable single x-ray source tube in a housing. (Seppi pg. 2, ¶ 0024, teaches a gantry which houses the x-ray source assembly)
Regarding claim 4, the above combination discloses the method of claim 1, further comprising: providing controls to move at least one of the movable single x-ray source tube or the housing during acquiring the first image data and the second image data. (Seppi ¶ 0026 teaches a control 40 to control the gantry rotation.)
Regarding claim 9, the above combination discloses the method of claim 1, wherein providing the processor configured to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject based on the acquired first image data and the second image data includes reconstructing the single three dimensional model based on a difference of the first image data at the first power characteristic including a first x-ray absorption or x-ray scatter in the subject without the contrast agent separate from the subject to achieve the first x-ray absorption or x-ray scatter and the second image data at the second power characteristic including a second x-ray absorption or x-ray scatter in the subject without the contrast agent separate from the subject to achieve the second x-ray absorption or x-ray scatter. (Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to exploit a difference in absorption between the two energy levels. ¶ 0035 further describes how this difference is used in imaging. ¶ 0051 teaches using two voltage supply sources to 
Regarding claim 15, the above combination discloses the method of claim 1, providing the processor configured to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject further includes;
receiving instructions to reconstruct the model at a single location in the subject; (See rejection of claim 1)
interpolating between the acquired first image data and the second image data  to reconstruct the single three-dimensional model that may be separated by a determined amount of movement of the single x-ray tube due to the moving system between when the first image data with the first power source and the second image data with the second power source was acquired. (Seppi pg. 4, ¶ 0034, “if first image data are generated at gantry angles=15° and 25° (measured from an arbitrary reference) using radiation at the first energy level, and second image data are generated at gantry angle=20° using radiation at the second energy level, then the first image data generated at gantry angles 15° and 25° can be processed (e.g., averaged, or interpolated) to obtain modified first image data that correspond to a gantry angle of 20°.” Seppi teaches interpolating between two images at a first power to arrive at an image representing data directly between the two, in order at align with an image of a second power also directly between the two. This occurs based on the determined amount of movement between the two energy levels.)
Regarding claim 25, the above combination discloses the method of Claim 1, wherein the first power characteristic is a voltage of about 75 kV and an amperage of prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Additionally there is no evidence indicating that the example voltage and amperage parameters given in ¶ 0027 of the specification and claim 25 are critical to the invention. See MPEP MPEP § 2144.05 (II) (A).)
In the field of dual energy CT systems Johnson teaches using a lower tube current for the higher tube voltage (pg. 1512, right column, ¶ 2, “Tube voltages were set to 80 and 140 kV and the current was adjusted to 3-fold for the 80 kV over the 140-kV tube, i.e., 65 and 190 mA, to compensate for the lower photon output at the lower voltage.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination's dual energy CT system with Johnson's dual energy CT system (which teaches using a lower tube current for the higher tube voltage). Rappoport teaches a similar range of voltages and amperages as the claims in a dual energy CT system. A prima facie case for obviousness exists when claimed amounts are similar to prior art amounts, see MPEP § 2144.05 (I) as described above. Johnson adds the teaching of using a higher tube current for the lower tube voltage to compensate for the lower photon output and to stay within CT dosage requirements (teaching a 3:1 .

Claims 16-17 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant).
Regarding claim 16, the above combination discloses the imaging system to acquire image data (see rejection of claim 1), comprising: 
a source system including, a single x-ray source tube, a first power system having a first power characteristic to power the single x-ray source tube to emit x-rays relating to the first power characteristic operable to have a first voltage and amperage, wherein the first power characteristic is selected to be at least one of a first voltage of about 40 kV to about 180 kV or a first amperage of about 10 mA to about 500 mA; (see rejection of claim 1)
a second power system having a second power characteristic to power the single x-ray source tube to emit x-rays relating to the second power characteristic operable to have a second voltage and amperage, wherein the second power characteristic is selected to be at least one of a second voltage that is about 40 kV to about 60 kV 
wherein the source system is configured to be operated to switch between the first power system and the second power system to power the single x-ray source tube to emit the x-rays relating to the first power characteristic or emit the x-rays relating to the second power characteristic; (see rejection of claim 1 and Seppi ¶ 0030)
a detector system positioned to detect the x-rays relating to the first power characteristic to acquire a first image data and the x-rays relating to the second power characteristic emitted from the single x-ray source tube and a second image data; (see rejection of claim 1 and Seppi ¶ 0024)
a gating system configured to gate acquisition of the first image data of the subject and the second image data of the subject, wherein the first image data and the second image data are operable to include at least one of a first phase and a second phase of the subject; (See rejection of claim 5, in particular Seppi ¶ 0027 teaches synchronizing gating based on physiological event “motion signal representative of a physiological movement of the patient 16 can be used to predictively gate an operation of the x-ray source assembly 20 such that image data can be generated at prescribed phase(s) or prescribed amplitude range(s) of a physiological cycle.” See ¶ 0035 regarding the separated first and second data separated to generate different models.)
a processor to execute instructions to reconstruct a single three-dimensional model of at least a portion of the subject based on the detected x-rays relating to the first power characteristic and the x-rays relating to the second power characteristic emitted from the single x-ray source tube, wherein the reconstruction of the single three-
wherein the source system and the detector system are configured to be positioned at a plurality of selected positions relative to at least the portion of the subject. (see rejection of claim 1 and Seppi’s teaching of rotating the gantry about the subject.)
Regarding claim 17, the above combination discloses the system of claim 16, further comprising: 
a control system included to control movement of the detector system and the source system; (Seppi ¶ 0026 teaches a control 40 to control the gantry rotation.)
wherein the detected x-rays relating to the first power characteristic are a first image data; (see rejection of claim 1)
wherein the detected x-rays relating to the second power characteristic are a second image data; (see rejection of claim 1)
 wherein the control system is configured to move the detector system and the source system to the plurality of selected positions relative to at least the portion of the subject to acquire a plurality of first image data and a plurality of second image data. 
Regarding claim 21, the above combination discloses the method of acquiring image data with an imaging system (See rejection of claim 1), comprising: 
powering a single x-ray source tube with a first power source at a first power characteristic that is selected to be of a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA, wherein the single x-ray source tube is configured to emit first x-rays based on the first power characteristic to acquire a first image data; (see rejection of claim 1) 
powering the single x-ray source tube with a second power source at a second power characteristic that is selected to be a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage, wherein the single x-ray source tube is configured to emit second x-rays based on the second power characteristic that is different from the first power characteristic to acquire a second image data; (see rejection of claim 1) 
controlling an assembly of the first power source, second power source, single x-ray source tube with a detector to move around the subject during the acquisition of the first image data and the second image data; (see rejection of claim 1) 
injecting a contrast agent into the subject at least prior to the acquisition of the first image data and the second image data; (see rejection of claims 1 and 19)

Regarding claim 22, the above combination discloses the method of claim 21, further comprising: displaying the single three-dimensional model with a display device. (Seppi ¶ 0026)
Regarding claim 23, the above combination discloses the method of claim 21, further comprising: acquiring a plurality of the first image data and a plurality of the second image data; wherein operating the processor to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject is based on the acquired plurality of the first image data and the plurality of the second 

Claim 3, 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Johnson (“Material differentiation by dual energy CT: initial experience”) and Bertolina (U.S. Pat. Appl. Pub. 2008/0285722; provided by Applicant).
Regarding claim 3, the above combination discloses the method of claim 2, but not the remaining limitations.
In the field of imaging apparatuses with attached gantries, Bertolina teaches connecting the housing to a mobile cart operable to move the housing from a first room to a second room. (Fig. 1)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to a cart with wheels for allowing increased mobility of the imaging apparatus. One skilled in the art would have been motivated to modify the system with the previously performed step of attaching wheels onto the imaging apparatus. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Bertolina continues to perform the same function as 
Regarding claim 5, the above combination discloses the method of claim 1, further comprising: acquiring the first image data and the second image data based on and of a selected physiological event of the subject, wherein the first image data and the second image data are separated to generate different models of the subject. (Seppi ¶ 0027 teaches synchronizing gating based on physiological event “motion signal representative of a physiological movement of the patient 16 can be used to predictively gate an operation of the x-ray source assembly 20 such that image data can be generated at prescribed phase(s) or prescribed amplitude range(s) of a physiological cycle.” See ¶ 0035 regarding the separated first and second data separated to generate different models.)
Regarding claim 6, the above combination discloses the method of claim 5, further comprising: gating the acquisition of the first image data and the second image data relative to the first selected position at both the first power characteristic and the second power characteristic to acquire the first image data and the second image data at the selected physiological event of the subject. (As above, Seppi ¶ 0027 teaches synchronizing gating for a first and second image acquisition based on physiological event.)

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Johnson (“Material differentiation .
Regarding claim 7, the above combination discloses the method of claim 1 wherein the first image data is two-dimensional and the second image data is two-dimensional (As above, Seppi ¶ 0030 teaches emitting x-rays at first and second power levels (first and second image data) to exploit a difference in absorption between the two energy levels. ¶ 0030 and 0035 teach that these are two-dimensional image data.), including the processor to execute instructions for reconstructing the single three-dimensional model of at least the portion of the subject based on the acquired first image data and the second image data to illustrate one of a first phase or a second phase of the subject (see rejection of claim 1), but does not expressly disclose the remaining limitations.
In the field of CT image reconstruction Montagnat teaches performing an algebraic iterative technique to alter a theoretical formed model of the subject. (Both the deformable model framework described as free-form deformation (abstract and pg. 174, section 1.1) and the non-rigid registration framework (abstract and pg. 175, section 1.2) as well as Montagnat’s own model (pg. 175, section 2) all meet the above limitations of the iterative reconstruction model.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to use a reconstruction model which iteratively alters a theoretical template. The prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of .

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Johnson (“Material differentiation by dual energy CT: initial experience”) Montagnat (“Globally constrained deformable models for 3D object reconstruction”; provided by Applicant) and Licato (U.S. PG Pub. 2010/0128942).
Regarding claim 8, the above combination discloses the method of claim 7, further comprising gating the acquisition to the first image data and the second image data relative to the first selected position at both the first power characteristic and the second power characteristic to acquire the first image data and the second image data at selected time intervals, but does not expressly teach the remaining limitations (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels.”)
In the field of dual-energy CT systems Licato teaches selecting the first phase to be an arterial structure and the second phase to be a venous structure. (Licato teaches 
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Seppi’s system to include reconstructing separate venous and arterial models in separate phases of contrast agent propagation. Seppi already teaches reconstructing based on separate physiological phases. Licato explicitly teaches doing so for venous and arterial phases. One skilled in the art would have been motivated to modify Seppi to include this well-known technique of separate reconstruction of arteries and veins in order that the user does not have to differentiate between the two, if such an image is desired (this increases system flexibility). Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Johnson (“Material differentiation by dual energy CT: initial experience”) and Licato (U.S. PG Pub. 2010/0128942).
claim 12, the above combination discloses the method of claim 9, wherein providing the processor configured to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject includes illustrating both a first phase and a second phase as separate anatomical portions of the subject. (see rejection of claim 8 for combination in view of Licato teaching separate venous and arterial structures.)

Claims 18-20 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Feuerlein (U.S. PG Pub. 2008/0306381) and Bertolina (U.S. Pat. Appl. Pub. 2008/0285722; provided by Applicant).
Regarding claim 18, the above combination discloses the system of claim 17, further comprising: 
a mobile cart configured to move from a first location to a second location; (See Bertolina Fig. 1 and rejection of claim 3)
a gantry configured to enclose the detector system and the source system (See Seppi Fig. 1A and Seppi pg. 2, ¶ 0024, teaches a gantry which houses the x-ray source assembly and detector); 
wherein the gantry is movable relative to the subject and the mobile cart (See Bertolina Fig. 1 and Seppi Fig. 1A).

In the field of CT systems Feuerlein teaches that said gantry is configured to enclose the detector system and the source system within a single volume and the detector system and the source system are operable to move around at least the portion of the subject while enclosed by the gantry to acquire image data (See Fig. 3 and ¶ 0073)
It would have been obvious to one of ordinary skill in the art to have combined the above combination's CT system with Feuerlein’s CT system (which teaches using a gantry which encloses the detector system and the source system within a single volume). Seppi teaches a gantry which houses a source and detector, but not in such a way that they are both enclosed within a single volume. Feuerlein teaches a well-known and widely-used CT design in which the detector system and the source system within a single ring-shaped enclosure. The combination constitutes the repeatable and predictable result of simply applying Feuerlein’s teaching here. This is not considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 19, the above combination discloses the system of claim 18, further comprising: a pump operable to inject a contrast agent into the at least the portion of the subject, wherein the image data is gated relative to an operation of the pump. (Seppi Pgs. 2-3, ¶ 0028, “The contrast agent can be administered with a 
Regarding claim 20, the above combination discloses the system of claim 17, wherein the control system is operable to gate an image data acquisition and the movement of the detector system and the source system based on an injection time of a contrast agent into the subject. (As above, Seppi, ¶ 0030, “After a prescribed time (e.g., 150 seconds) measured from the point of contrast injection has lapsed, the gantry 12 then rotates about the breast 18 to generate two sets of image data (Step 204).”)
Regarding claim 24, the above combination discloses the method of claim 21, further comprising: moving the assembly within a gantry that substantially surrounds at least the portion of the subject; wherein moving the assembly of the first power source, second power source, single x-ray source tube, and the detector within the gantry includes moving the assembly around the subject within the gantry. (As above, pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a  second energy levels.” See Feuerlein as above for the teaching of the detector and sources housed so as to move within the gantry.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661